Citation Nr: 1213154	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

At the February 2012 hearing, the Veteran raised the issue of entitlement to service connection for substance and alcohol abuse secondary to service-connected PTSD.  See hearing transcript at page 15.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from July 1991 to December 1991.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Veterans Administration (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for TDIU.  The Veteran disagreed and perfected an appeal.  In February 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

Records

In the December 2009 VA Form-9 substantive appeal, the Veteran indicates that she was seen by a mental health treatment provider at the West Palm Veterans Administration facility in about March 2000 after she had been fired from a job.  Similarly, she recounted how she had been treated at the same facility on another occasion in about 1997 or 1998 after she had been fired.  She asked that VA obtain the treatment records to support her claim for TDIU.  This should be accomplished on remand.  

In addition, the Veteran reported that she attempted Vocational Rehabilitation.  The claims folder indicates that she was placed in discontinue status in December 2008.  On remand, the Veteran's Vocational Rehabilitation file should be obtained.

Examination

The Veteran was examined in February 2009 by a VA examiner in regard to her claim for TDIU.  The examiner provided a description of the then current symptoms of the Veteran's PTSD and the effects those symptoms have on her ability to perform daily living activities.  The examiner, however, did not provide an opinion regarding whether the Veteran could secure or follow substantially gainful employment.  In addition, the examiner did not address the effect of the Veteran's service-connected bronchitis on her ability to secure or follow substantially gainful employment in combination with the effects of PTSD.

Specifically, the examiner did not address the Veteran's history of violence in the workplace and her inability to cope with anger when she is under stress.  The examiner should specifically take note of the January 2012 statement of the Veteran's mother with regard to the level and frequency of the aggressive behavior manifested by the Veteran when she is not in the examination room.  Such an opinion is needed before the medical evidence is sufficient to render a decision in this case. 

Moreover, the record shows that the Veteran has been diagnosed as having psychiatric disorders other than the service-connected PTSD, such as schizophrenia.  See May 2008 VA psychology individual therapy note.  The examiner's report did not attempt to identify the symptoms that are attributable to PTSD and those that are attributable to other disorders manifested by the Veteran.  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2011). 

In view of the foregoing, the Board is of the opinion that the evidence of record may not accurately reflect the current nature and severity of the Veteran's service-connected disabilities and do not address with particularity whether they prevent her from obtaining and/or maintaining substantially gainful employment. Consequently, the Board concludes that a contemporaneous VA examination is needed in order to make an informed decision regarding the Veteran's current level of functional impairment and adequately evaluate her current level of disability due to her service-connected disabilities, to include their effect on her employability. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records pertaining to the Veteran, including those from mental health treatment providers located at West Palm Beach Veterans Affairs  Medical Center (VAMC) dated from 1997 through 2000, and from February 2012, that are not already of record are included in the Veteran's VA claims folder.  

2.  Contact the Veteran in writing and request that she identify all non-VA treatment providers for her service-connected bronchitis and PTSD disabilities, or providers of any assistance she has received to obtain employment.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain the Veteran's VA Vocational Rehabilitation folder.  

4.  After the above steps are complete, provide the Veteran with a medical examination by an appropriate VA examiner who should review the Veteran's VA claims folder and this remand.  The examiner should indicate in the examination report that the claims folder has been reviewed.

To the extent practicable, the examiner should describe what symptoms are attributable to the Veteran's service-connected PTSD and which are attributable to other non-service-connected psychiatric disorders that are not associated with the PTSD.  See, for example, May 2008 VA psychology individual therapy note, which includes a diagnosis of schizophrenia. 

The examiner should express an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities (i.e., PTSD and bronchitis) render her unable to obtain and/or maintain substantially gainful employment, taking into consideration her past work experience and education but not her age or nonservice-connected disabilities.  The examiner's opinion should reflect consideration of the Veteran's contentions regarding the impact of her service-connected disabilities, including the impact of her history of violence.

A complete rationale for any opinion expressed must be provided.  

5.  Ensure the completion of the foregoing and conduct any other development deemed to be appropriate, and then readjudicate the Veteran's claim.  If the benefit on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



